Order filed February 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-12-00134-CV
                                     ____________

          HARTFORD FINANCIAL SERVICES GROUP, INC., Appellant

                                            V.

                     JOSE LUIS SANCHEZ, ET. AL., Appellees


                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-15489


                                       ORDER

       This is an accelerated appeal from an interlocutory order issued January 30, 2012.
On February 17, 2012, appellant filed a motion in this court requesting temporary orders
pursuant to Texas Rule of Appellate Procedure 29. Rule 29.3 provides that in an appeal
from an interlocutory order, an appellate court may make “any temporary orders necessary
to preserve the parties’ rights until disposition of the appeal and may require appropriate
security.” Tex. R. App. P. 29.3.

       Appellant requests that we stay production of discovery in the underlying case
pending disposition of the interlocutory appeal. It appears from the facts stated in the
motion that appellant’s rights may be prejudiced unless immediate temporary relief is
granted. Accordingly, we grant the motion and issue the following order.

       We therefore ORDER that discovery proceeding in the court below be stayed in trial
court cause number 2010-15489, styled Jose Luis Sanchez, et. al. v. Hartfor Insurance
Company of the Midwest, et. al. The order is stayed until final decision by this court in
this interlocutory appeal or until further orders of this court.

       Appellees are requested to file a response to appellant’s motion on or before
February 24, 2012.

                                            PER CURIAM




                                               2